

AGREEMENT OF SALE


AGREEMENT OF SALE, made as of March 10, 2010, between Reflectkote, Inc, a Nevada
corporation, having an address at 408 West 57th Street, Ste 8E, New York,
NY  10019 (“Seller”), and Extreme Mobile Coatings Worldwide Corp., a Delaware
corporation, having an address at 126 Dewey Dr., Nicholasville, KY  40356
(“Purchaser”).


WITNESSETH:


WHEREAS, Purchaser desires to acquire, and Seller desires to sell, the assets of
the business known as Reflectkote hereinafter specified, upon the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the covenants and agreements hereafter set
forth, and other valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto agree as follows:


1.  Agreement to Sell.  Seller agrees to sell, transfer and deliver to
Purchaser, and Purchaser agrees to purchase, upon the terms and conditions
hereinafter set forth, all of the assets (other than cash, certificates of
deposit, securities, cash equivalents and accounts receivable) of the business
known as Reflectkote (the “Assets”), including without limitation the following:


(a)  the patents and rights described in Exhibit A-1 hereto (the “Patents”); and
(b)  all right, title and interest of Seller in the name Reflectkote and any
variants thereof (the “Name”)


2.  Purchase Price.  The purchase price to be paid by Purchaser, as follows:


 
(a)
Assumption of those certain liabilities of REFLECTKOTE Existing Indebtedness
identified in Exhibit B hereto in said principal amount, and paying the same
according to the terms thereof,

 
(b)
The issuance of a total of 50,000,000 shares of common stock of Extreme Mobile
Coatings Worldwide Corp. (the “Extreme Common Stock”), which shall be subject to
a Registration Statement on Form S-4 and distributed to the shareholders of
records of Reflectkote, Inc. as of the record date set and established by the
Board of Directors of Reflectkote, Inc., that date being March 9, 2010.  The
Extreme Common Stock shall not be distributed to the shareholders of
Reflectkote, Inc., until the effectiveness of the Registration Statement on Form
S-4.



3.  The Closing.  The “closing” means the settlement of the obligations of
Seller and Purchaser to each other under this agreement, including the payment
of the purchase price to Seller as provided in Article 1 hereof and the delivery
of the closing documents provided for in Article 4 hereof.  The closing shall be
held at the offices of Michael S. Krome, Esq., 8 Teak Court, Lake Grove,
NY  11755, at 10 A.M. on March 10, 2010 (the “closing date”).

 
 

--------------------------------------------------------------------------------

 

4.  Closing Documents.  At the closing Seller shall execute and deliver to
Purchaser:


(a)  a Bill of Sale substantially in the form of Exhibit C hereto
(b) such other instruments as may be necessary or proper to transfer to
Purchaser all other ownership interests in the Assets to be transferred under
this agreement


Seller shall advise Purchaser of, and cause to be delivered to Purchaser, all
trade secrets and proprietary information pertaining to the business.


At the closing Purchaser shall execute and deliver to Seller:


(a)  an Assumption of the Existing Indebtedness in form and substance
satisfactory to Seller's attorney


5.  Closing Adjustments.  The following items shall be apportioned as of
midnight of the day preceding the closing date:


(a)  interest on the Existing Indebtedness, if any.


6.  Use of Purchase Price to Pay Encumbrances.  If there is any lien or
encumbrance against the Assets, or anything else affecting this sale, which
Seller is obligated to pay and discharge at the closing, Seller may use any
portion of the balance of the purchase price to discharge it, or Seller may
allow to Purchaser the amount thereof as a credit at the closing.  Purchaser
agrees to provide separate certified checks as reasonably requested to assist in
clearing up these matters.


7.  Representations and Warranties of Seller.  Seller represents and warrants to
Purchaser as follows:


(a)  Seller is a corporation duly organized and validly existing under the laws
of Nevada, and is duly qualified to do business in New York.  Seller has full
power and authority to conduct its business as now carried on, and to carry out
and perform its undertakings and obligations as provided herein.  The execution
and delivery by Seller of this agreement and the consummation of the
transactions contemplated herein have been duly authorized by the Board of
Directors of Seller and will not conflict with or breach any provision of the
Certificate of Incorporation or Bylaws of Seller.
(b)  No action, approval, consent or authorization of any governmental authority
is necessary for Seller to consummate the transactions contemplated hereby.
(c)  Seller is the owner of and has good and marketable title to the Assets,
free of all liens, claims and encumbrances, except as set forth herein.
(d)  There are no violations of any law or governmental rule or regulation
pending against Seller or the Assets.
(e)  There are no judgments, liens, suits, actions or proceedings pending
against Seller or the Assets, except as set forth in Exhibit D herein.

 
 

--------------------------------------------------------------------------------

 

(f)  Seller has not entered into, and the Assets are not subject to, any:  (i)
written contract or agreement for the employment of any employee of the
business; (ii) contract with any labor union or guild; (iii) pension,
profit-sharing, retirement, bonus, insurance, or similar plan with respect to
any employee of the business; or (iv) similar contract or agreement affecting or
relating to the Assets.


8.  Representations and Warranties of Purchaser.  Purchaser represents and
warrants to Seller as follows:


(a)  Purchaser is a corporation duly organized and validly existing under the
laws of Delaware, and is duly qualified to do business in New York.  Purchaser
has full power and authority to carry out and perform its undertakings and
obligations as provided herein.  The execution and delivery by Purchaser of this
agreement and the consummation of the transactions contemplated herein have been
duly authorized by the Board of Directors of Purchaser and will not conflict
with or breach any provision of the Certificate of Incorporation or Bylaws of
Purchaser.
(b)  No action, approval, consent or authorization of any governmental authority
is necessary for Purchaser to consummate the transactions contemplated hereby.


9.     No Other Representations.  Purchaser acknowledges that neither Seller nor
any representative or agent of Seller has made any representation or warranty
(expressed or implied) regarding the Assets or the business, or any matter or
thing affecting or relating to this agreement, except as specifically set forth
in this agreement.  Seller shall not be liable or bound in any manner by any
oral or written statement, representation, warranty, agreement or information
pertaining to the Assets or the business or this agreement furnished by any
broker, agent or other person, unless specifically set forth in this
agreement.  Purchaser has inspected the Assets, Purchaser agrees to take the
Assets “as is” and in their present condition, subject to reasonable use, wear,
tear and deterioration between now and the closing date.


10.  Conduct of the Business.  Seller, until the closing, shall:


(a)  conduct the business in the normal, useful and regular manner;
(b)  use its best efforts to preserve the business and the goodwill of the
customers and suppliers of the business and others having relations with Seller;
and
(c)  give Purchaser and its duly designated representatives reasonable access to
Seller's premises and the books and records of the business, and furnish to
Purchaser such data and information pertaining to Seller's business as Purchaser
from time to time reasonably may request.


Unless and until the closing shall take place, Purchaser shall hold in
confidence all information obtained in connection with this agreement, and, if
for any reason the closing shall not take place, Purchaser shall return to
Seller all documents received hereunder.


11.  Income And Expenses Before and After the Closing.  Except as otherwise
provided in this agreement, Seller shall be liable for the payment of all bills
for merchandise, goods and inventory delivered to the business before the
closing; and Purchaser shall be liable for the payment of all bills for
merchandise, goods and inventory delivered to the business after the date of the
closing.

 
 

--------------------------------------------------------------------------------

 

All money received by Purchaser after the closing, on account of Seller's
accounts receivable and other receivables (including without limitation credits
for unsold merchandise returned to suppliers before the closing) shall belong to
Seller, and shall be collected by Purchaser and promptly remitted to Seller.


Seller shall be liable for the payment of all salaries, payroll deductions and
taxes levied upon the employer in connection with the employee's work performed
before the closing.  Purchaser shall be responsible for the payment of all
salaries, payroll deductions and taxes levied upon the employer in connection
with the employee's work performed after the closing.


12.  Conditions to Closing.  The obligations of the parties to close hereunder
are subject to the following conditions:


(a)  All of the terms, covenants and conditions to be complied with or performed
by the other party under this agreement on or before the closing shall have been
complied with or performed in all material respects.
(b)  All representations or warranties of the other party herein are true in all
material respects as of the closing date.
(c)  On the closing date, there shall be no liens or encumbrances against the
Assets, except as provided for herein.


If Purchaser shall be entitled to decline to close the transactions contemplated
by this agreement, but Purchaser nevertheless shall elect to close, Purchaser
shall be deemed to have waived all claims of any nature arising from the failure
of Seller to comply with the conditions or other provisions of this agreement of
which Purchaser shall have actual knowledge at the closing.


13.  Brokerage.  The parties hereto represent and warrant to each other that
they have not dealt with any broker or finder in connection with this agreement
or the transactions contemplated hereby, and no broker or any other person is
entitled to receive any brokerage commission, finder's fee or similar
compensation in connection with this agreement or the transactions contemplated
hereby.  Each of the parties shall indemnify and hold the other harmless from
and against all liability, claim, loss, damage or expense, including reasonable
attorneys' fees, pertaining to any broker, finder or other person with whom such
party has dealt.


14.  Notices.  All notices, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been properly given if delivered by hand or by Federal Express courier or by
registered or certified mail, return receipt requested, with postage prepaid, to
Seller or Purchaser, as the case may be, at their addresses first above written,
or at such other addresses as they may designate by notice given hereunder.


15.  Survival.  The representations, warranties and covenant contained herein
shall survive the delivery of the Bill of Sale and shall continue in full force
and effect after the closing, except to the extent waived in writing.

 
 

--------------------------------------------------------------------------------

 

16.  Further Assurances.  In connection with the transactions contemplated by
this agreement, the parties agree to execute and deliver such further
instruments, and to take such further actions, as may be reasonably necessary or
proper to effectuate and carry out the transactions contemplated in this
agreement.


17.  Entire Agreement.  This agreement contains all of the terms agreed upon
between Seller and Purchaser with respect to the subject matter hereof.  This
agreement has been entered into after full investigation.  All prior oral or
written statements, representations, promises, understandings and agreements of
Seller and Purchaser are merged into and superseded by this agreement, which
alone fully and completely expresses their agreement.


18.  Changes Must Be In Writing.  No delay or omission by either Seller or
Purchaser in exercising any right shall operate as a waiver of such right or any
other right.  This agreement may not be altered, amended, changed, modified,
waived or terminated in any respect or particular unless the same shall be in
writing signed by the party to be bound.  No waiver by any party of any breach
hereunder shall be deemed a waiver of any other or subsequent breach.


19.  Captions And Exhibits.  The captions in this agreement are for convenience
only and are not to be considered in construing this agreement.  The Exhibits
annexed to this agreement are an integral part of this agreement, and where
there is any reference to this agreement it shall be deemed to include said
Exhibits.


20.  Governing Law.  This agreement shall be governed by and construed in
accordance with the laws of the State of New York.  If any provisions of this
agreement shall be unenforceable or invalid, such unenforceability or invalidity
shall not affect the remaining provisions of this agreement.


21.  Binding Effect.  This agreement shall not be considered an offer or an
acceptance of an offer by Seller, and shall not be binding upon Seller until
executed and delivered by both Seller and Purchaser.  Upon such execution and
delivery, this agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.  This agreement may be executed in counterparts.


IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first above written.


 REFLECTKOTE, INC
   
By
   
M. David Sayid, President
   
 EXTREME MOBILE COATINGS WORLDWIDE CORP.
   
By
   
Charles Woodward, President


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


Patents
 
a)   Patent Application Number 61/132,569
 
Filing Date:  06/28/2008
 
Confirmation No.:  2571
 
b)   Patent Application Number 61/273,098
 
Filing Date:  07/31/2009
 
Confirmation No.:  2776

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Existing Indebtedness
 
a)  Settlement Agreement by and between RKTE (f/k/a HVAG), James Zimbler and
Susan Zimbler vs. Michael Margolies
 
b)  Settlement Agreement by and between RKTE (f/k/a HVAG), and James Zimbler vs.
Stanley Chason
 
c) RKTE Consent Order, Final Judgment with the SEC
 
d) RKTE Monetary Judgment with the SEC
 
e) State of Illinois- payroll taxes
 
f) State of Michigan – payroll taxes.
 
g) Amount due to Manhattan Transfer and Registrar

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


BILL OF SALE


KNOW THAT, for valuable consideration, Reflectkote, Inc, a Nevada corporation,
having an address at 408 West 57th Street, Ste 8E, New York, NY  10019
(“Seller”), does hereby grant, sell, transfer and assign unto Extreme Mobile
Coatings Worldwide Corp., a Delaware corporation, having an address at 126 Dewey
Dr., Nicholasville, KY  40356 (“Purchaser”), all right, title and interest of
Seller in and to the assets of the business known as Reflectkote, more
particularly described in Exhibit A attached hereto and made a part hereof,


TO HAVE AND TO HOLD the same unto Purchaser and the heirs, executors,
administrators, successors and assigns of Purchaser forever.


IN WITNESS WHEREOF, Seller has duly executed this Bill of Sale as of March 10,
2010.


REFLECTKOTE, INC
   
By
   
M. David Sayid, President


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Judgments, Actions And Proceedings

 
 

--------------------------------------------------------------------------------

 